Exhibit No. 99.01 414 Nicollet Mall Minneapolis, MN 55401 Oct. 28, 2010 XCEL ENERGY THIRD QUARTER 2010 EARNINGS · Ongoing 2010 third quarter diluted earnings per share were $0.62 compared with $0.48 per share in 2009. · GAAP (generally accepted accounting principles) 2010 third quarter diluted earnings per share were $0.67 compared with $0.48 per share in 2009. · Xcel Energy reaffirms its 2010 ongoing earnings guidance of $1.55 to $1.65 per share and expects earnings to be in the upper half of the range. · Xcel Energy initiates 2011 ongoing earnings guidance of $1.65 to $1.75 per share. MINNEAPOLIS — Xcel Energy Inc. (NYSE: XEL) today reported third quarter 2010 GAAP earnings of $312 million, or $0.67 per diluted share, compared with third quarter 2009 GAAP earnings of $221 million, or $0.48 per diluted share. Third quarter 2010 ongoing earnings, which exclude adjustments for certain non-recurring items, were $0.62 per share, compared with $0.48 per share in 2009.Ongoing earnings for the third quarter of 2010 increased primarily due to warmer temperatures, rate increases, the timing of revenue collection due to implementation of seasonal rates and a lower effective tax rate.Temperatures for the third quarter of 2010 were warmer than normal, while temperatures in the third quarter of 2009 were cooler than normal. “We are pleased with strong third quarter results,” said Richard C. Kelly, chairman and chief executive officer.“Operationally, our system reliability remains strong despite severe weather and unseasonably warm temperatures.This is a result of the ongoing investments we have made in our system.While we anticipate the partial reversal of the timing impacts of seasonal rates in the fourth quarter, our year to date earnings continue to outpace last year.As a result, we are reaffirming our 2010 ongoing earnings guidance of $1.55 to $1.65 per share and we expect earnings to be in the upper half of the guidance range.In addition, we are initiating 2011 ongoing earnings guidance of $1.65 to $1.75 per share.” Earnings Adjusted for Certain Non-recurring Items (Ongoing Earnings) The following table provides a reconciliation of ongoing earnings per share to GAAP earnings per share: Three Months Ended Sept. 30, Nine Months Ended Sept. 30, Diluted Earnings (Loss) Per Share Ongoing(a) diluted earnings per share $ COLI settlement, PSRI and Medicare Part D (a) - ) ) Earnings per share from continuing operations Earnings per share from discontinued operations - - - GAAPdiluted earnings per share $ (a) See Note 7. 1 At 9 a.m. CST today, Xcel Energy will host a conference call to review financial results.To participate in the call, please dial in 5 to 10 minutes prior to the start and follow the operator’s instructions. US Dial-In: (800) 762-8795 International Dial-In: (480) 629-9773 Conference ID: The conference call also will be simultaneously broadcast and archived on Xcel Energy’s website at www.xcelenergy.com.To access the presentation, click on Investor Information.If you are unable to participate in the live event, the call will be available for replay from 12:00 p.m. CST on Oct. 28 through 11:59 p.m. CST on Oct. 29. Replay Numbers US Dial-In: (800) 406-7325 International Dial-In: (303) 590-3030 Access Code: 4371950# Except for the historical statements contained in this release, the matters discussed herein, including our 2010 and 2011 full year earnings per share guidance and assumptions, are forward-looking statements that are subject to certain risks, uncertainties and assumptions.Such forward-looking statements are intended to be identified in this document by the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “objective,” “outlook,” “plan,” “project,” “possible,” “potential,” “should” and similar expressions.Actual results may vary materially.Forward-looking statements speak only as of the date they are made, and we do not undertake any obligation to update them to reflect changes that occur after that date.Factors that could cause actual results to differ materially include, but are not limited to: general economic conditions, including the availability of credit and its impact on capital expenditures and the ability of Xcel Energy and its subsidiaries to obtain financing on favorable terms; business conditions in the energy industry; actions of credit rating agencies; competitive factors, including the extent and timing of the entry of additional competition in the markets served by Xcel Energy and its subsidiaries; unusual weather; effects of geopolitical events, including war and acts of terrorism; state, federal and foreign legislative and regulatory initiatives that affect cost and investment recovery, have an impact on rates or have an impact on asset operation or ownership or imposed environmental compliance conditions; structures that affect the speed and degree to which competition enters the electric and natural gas markets; costs and other effects of legal and administrative proceedings, settlements, investigations and claims; actions of accounting regulatory bodies; and the other risk factors listed from time to time by Xcel Energy in reports filed with the Securities and Exchange Commission (SEC), including Risk Factors in Item 1A and Exhibit 99.01 of Xcel Energy’s Annual Report on Form 10-K for the year ended Dec. 31, 2009 and on Xcel Energy’s Quarterly Report on Form 10-Q for the quarters ended March 31, and June 30, 2010. For more information, contact: Paul Johnson, Managing Director, Investor Relations and Assistant Treasurer (612) 215-4535 Jack Nielsen, Director, Investor Relations (612) 215-4559 Cindy Hoffman, Senior Investor Relations Analyst (612) 215-4536 For news media inquiries only, please call Xcel Energy media relations (612) 215-5300 Xcel Energy Internet address: www.xcelenergy.com This information is not given in connection with any sale, offer for sale or offer to buy any security. 2 XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (amounts in thousands, except per share data) Three Months Ended Sept. 30, Nine Months Ended Sept. 30, Operating revenues Electric $ Natural gas Other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Cost of sales — other Other operating and maintenance expenses Conservation and demand side management program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income (expense), net ) Equity earnings of unconsolidated subsidiaries Allowance for funds used during construction — equity Interest charges and financing costs Interest charges — includes other financing costs of $5,229, $5,103, $15,386 and $15,255 respectively Allowance for funds used during construction — debt ) Total interest charges and financing costs Income from continuing operations before income taxes Income taxes Income from continuing operations Income (loss) from discontinued operations, net of tax ) ) ) Net income Dividend requirements on preferred stock Earnings available to common shareholders $ Weighted average common shares outstanding: Basic Diluted Earnings per average common share — basic: Income from continuing operations $ Income from discontinued operations - - - Earnings per share $ Earnings per average common share — diluted: Income from continuing operations $ Income from discontinued operations - - - Earnings per share $ Cash dividends declared per common share $ 3 XCEL ENERGY INC. AND SUBSIDIARIES Notes to Investor Relations Earnings Release (Unaudited) Due to the seasonality of Xcel Energy’s operating results, quarterly financial results are not an appropriate base from which to project annual results. Note 1.Earnings per Share Summary The following table summarizes the diluted earnings per share for Xcel Energy: Three Months Ended Sept. 30, Nine Months Ended Sept. 30, Diluted Earnings (Loss) Per Share Public Service Company of Colorado (PSCo) $ NSP-Minnesota Southwestern Public Service Company (SPS) NSP-Wisconsin Equity earnings of unconsolidated subsidiaries Regulated utility — continuing operations (b) Holding company and other costs ) Ongoing(a) diluted earnings per share COLI settlement, PSRI and Medicare Part D (a) - ) ) Earnings per share from continuing operations Earnings per share from discontinued operations - - - GAAPdiluted earnings per share $ (a) See Note 7. (b) See Note 2. PSCo — Earnings at PSCo increased by $0.09 per share for the third quarter and by $0.18 per share for the nine months ended Sept. 30, 2010.The increases are primarily due to rate increases, the timing of revenue collection as a result of the implementation of seasonal rates in June 2010 and warmer temperatures, which increased electric sales.The increase was partially offset by higher operating and maintenance (O&M) expenses and depreciation expense.Seasonal rates are designed to be revenue neutral on an annual basis.As a result, the quarterly pattern of revenue collection is expected to be different than in the past as seasonal rates are higher in the summer months and lower throughout the remainder of the year.Therefore, it is anticipated that this positive revenue and margin trend will partially reverse in the fourth quarter. NSP-Minnesota — Earnings at NSP-Minnesota increased by $0.04 per share for the third quarter and were flat for the nine months ended Sept. 30, 2010.The third quarter increase is largely due to the positive impact of warmer temperatures and weather normalized sales growth, partially offset by higher O&M expenses and depreciation expense. SPS — Earnings at SPS were flat for the third quarter and increased by $0.02 per share for the nine months ended Sept. 30, 2010.The year to date increase is mainly due to electric sales growth, which was partially offset by higher O&M expenses. NSP-Wisconsin — Earnings at NSP-Wisconsin increased by $0.01 per share for the third quarter and were flat for the nine months ended Sept. 30, 2010.The third quarter increase is due to warmer temperatures which increased electric sales, as well as new electric rates, which were effective in January 2010, partially offset by higher O&M expenses. 4 The following table summarizes significant components contributing to the changes in the 2010 diluted earnings per share compared with the same periods in 2009, which are discussed in more detail later in the release. Three Months Nine Months Diluted Earnings (Loss) Per Share EndedSept.30, EndedSept.30, 2009 GAAPdiluted earnings per share $ $ PSRI - 2009 ongoing(a) diluted earnings per share Components of change — 2010 vs 2009 Higher electric margins Higher natural gas margins Higher operating and maintenance expenses ) ) Higher depreciation and amortization ) ) Higher conservation and DSM expenses (generally offset in revenues) ) ) Lower AFUDC — equity ) ) Higher taxes (other than income taxes) - ) Other, net - 2010 ongoing(a) diluted earnings per share COLI settlement, PSRI and Medicare Part D (a) ) 2010 earnings per share from continuing operations Earnings per share from discontinued operations - 2010 GAAP diluted earnings per share $ $ (a) See Note 7. Note 2.Regulated Utility Results — Continuing Operations Estimated Impact of Temperature Changes on Regulated Earnings — Unseasonably hot summers or cold winters increase electric and natural gas sales while, conversely, mild weather reduces electric and natural gas sales.The estimated impact of weather on earnings is based on the number of customers, temperature variances and the amount of natural gas or electricity the average customer historically uses per degree of temperature.Accordingly, deviations in weather from normal levels can affect Xcel Energy’s financial performance. Degree-day or Temperature-Humidity Index (THI) data is used to estimate amounts of energy required to maintain comfortable indoor temperature levels based on each day’s average temperature and humidity.Heating degree-days (HDD) is the measure of the variation in the weather based on the extent to which the average daily temperature falls below 65° Fahrenheit, and cooling degree-days (CDD) is the measure of the variation in the weather based on the extent to which the average daily temperature rises above 65° Fahrenheit.Each degree of temperature above 65° Fahrenheit is counted as one cooling degree-day, and each degree of temperature below 65° Fahrenheit is counted as one heating degree-day.In Xcel Energy’s more humid service territories, a THI is used in place of CDD, which adds a humidity factor to CDD.HDD, CDD and THI are most likely to impact the usage of Xcel Energy’s residential and commercial customers.Industrial customers are less weather sensitive. Normal weather conditions are defined as either the 20-year or 30-year average of actual historical weather conditions.The historical period of time used in the calculation of normal weather differs by jurisdiction based on the time period used by the regulator in establishing estimated volumes in the rate setting process.The percentage increase (decrease) in normal and actual HDD, CDD and THI for the three and nine months ended Sept. 30, 2010 and 2009 are provided in the following table: Three Months Ended Sept.30, Nine Months Ended Sept.30, 2010 vs. Normal 2009 vs. Normal 2010 vs. 2010 vs. Normal 2009 vs. Normal 2010 vs. HDD ) % ) % )% ) % ) % )% CDD ) ) THI ) ) 5 The following table summarizes the estimated impact on earnings per share of temperature variations compared with sales under normal weather conditions: Three Months Ended Sept. 30, Nine Months Ended Sept. 30, 2010 vs. Normal 2009 vs. Normal 2010 vs. 2010 vs. Normal 2009 vs. Normal 2010 vs. Retail electric $ $ ) $ $ $ ) $ Firm natural gas ) ) Total $ $ ) $ $ $ ) $ Sales Growth (Decline) — The following table summarizes Xcel Energy’s sales growth (decline) for actual and weather-normalized sales for 2010 as compared with the same periods in 2009. Three Months Ended Sept. 30, Nine Months Ended Sept. 30, Actual Normalized Actual Normalized Electric residential 13.1 % 0.1 % 7.3 % 1.4 % Electric commercial and industrial Total retail electric sales Firm natural gas sales ) ) Electric— Electric revenues and fuel and purchased power expenses are largely impacted by the fluctuation in the price of natural gas, coal and uranium used in the generation of electricity, but as a result of the design of fuel recovery mechanisms to recover current expenses, these price fluctuations have little impact on electric margin.The following tables detail the electric revenues and margin: Three Months Ended Sept. 30, Nine Months Ended Sept. 30, (Millions of Dollars) Electric revenues $ Electric fuel and purchased power ) Electric margin $ The following table summarizes the components of the changes in electric margin: (Millions of Dollars) ThreeMonths Ended Sept.30, 2010 vs. 2009 NineMonths Ended Sept.30, 2010 vs. 2009 Retail rate increases, including seasonal rates (Colorado, Wisconsin, South Dakota and New Mexico) $ 88 $ Estimated impact of weather 58 69 NSP-Minnesota 2009 rate case adjustment for final rates (largely offset in depreciation expense) 25 - Non-fuel riders 13 9 Conservation and DSM revenue and incentive (partially offset by expenses) 11 39 Retail sales increase (excluding weather impact) 4 18 Sales mix and demand revenue (4
